DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 – 14, 24, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear how each of the magnetic field sensing elements in the first and second pairs of sensing elements is located in a planar circle?  It appears that the sensing elements are placed on a circumference of a planar circle.  Applicant is claiming that the first and 
As to claim 12, it is unclear what is meant by the phrase “the first, second, third, and fourth magnetic field sensing elements and configured in a bridge”?
As to claim 13, it is unclear what is meant by the phrase “at least two more magnetic field sensing elements in addition to the first, second, third, and fourth magnetic field sensing elements”? It is unclear how these at least two magnetic field sensing elements would be arranged?
As to claim 14, it is unclear how each of the magnetic field sensing elements in the first and second pairs of sensing elements is located in a 
As to claim 24, it is unclear what is meant by the phrase “the first, second, third, and fourth magnetic field sensing elements and configured in a bridge”?
As to claim 25, it is unclear what is meant by the phrase “at least two more magnetic field sensing elements in addition to the first, second, third, and fourth magnetic field sensing elements”? It is unclear how these at least two magnetic field sensing elements would be arranged?
As to claim 27, it is unclear how each of the magnetic field sensing elements in the first and second pairs of sensing elements is located in a planar circle?  It appears that the sensing elements are placed on a circumference of a planar circle.  It is unclear what is meant by the phrase “a voltage generated by a second one of the magnetic field sensing element from a voltage generated by a first one of the magnetic field sensing elements to provide a first voltage, subtracting a voltage generated by a third one of the magnetic field sensing elements from a voltage generated by a fourth one of the magnetic field sensing elements to generate a second voltage”.  Applicant is claiming a plurality of magnetic field sensing elements however it is unclear how the plurality of magnetic field sensing elements are set up with respect to each other.  It is unclear how the sensor is configured to combine the first and second voltages to generate a third voltage?  
Claims 2 - 13 are rejected by virtue of the dependency on claim 1.
Claims 15 - 26 are rejected by virtue of the dependency on claim 14. 
Claims 28 - 77 are rejected by virtue of the dependency on claim 27.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hakenes (2016/0033586) is cited for its disclosure of a method and apparatus for determining a stray magnetic field in the vicinity of a sensor.
Romero (2017/0356967) is cited for its disclosure of a magnetic field sensor having error correction.
Ruigrok et al. (2019/0301893) is cited for its disclosure of a system for measuring angular position and method of stray field cancellation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858